ORDER
PER CURIAM.
Defendant, Cornell Harvey, appeals from the judgment entered by the trial court on a jury’s convictions of two counts of assault in the first degree, Section 565.050, two counts of armed criminal action, Section 571.015, and one count of stealing a motor vehicle, Section 570.030.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*840The judgment of the trial court is affirmed in accordance with Rule 30.25(b).